MARTIN, Circuit Judge.
On this appeal, the constitutionality of the Portal-to-Portal Act, Ch. 52, Public Law 49, May 14, 1947, 29 U.S.C.A. § 251 et seq., is again attacked. This court has heretofore upheld the constitutionality of the Act, arid adheres to its previous opinions. Fisch v. General Motors Corporation, 6 Cir., 169 F.2d.266; Rogers Cartage Co. v. Reynolds, 6 Cir., 166 F.2d 317, 3 A.L.R.2d 1090; Lasater v. Hercules Powder Company, 6 Cir., 171 F.2d 263. See also opinions of other courts of appeal to the same effect. Seese v. Bethlehem Steel Co., 4 Cir., 168 F.2d 58; Battaglia v. General Motors Corporation, 2 Cir., 169 F.2d 254.
It is ordered that the judgment of the district court be affirmed.